Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 02/10/2022 has been entered.

Status of Claims
Claims 1 and 11 have been amended.  Claims 1-20, as filed 02/10/2022, are examined herein. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The Remarks dated 02/10/2022 refer to paragraph numbers. However, the specification as filed 07/26/2018 does not contain paragraph numbering. In the instant non-final rejection, Examiner refers to the paragraph numbering of US 20190035028, as published 01/31/2019.
Regarding the rejection under 35 USC 103, Applicant argues (page 10-12 of the Remarks dated 02/10/2022) that the cited references do not teach or suggest “dynamically selecting, by the at least one processor, at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a 

Claim Interpretation - “Associated”
The applicant has used the word “Associated”, “Associating”,  or “Association” throughout the claims. Claim limitations that employ this word between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1 and 11 contains the limitation “dynamically selecting, … , the at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a predetermined threshold of energy usage”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant stated that this limitation is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “an external energy usage device”. The “external energy usage device” does not appear to be defined in the specification and the meaning of this term is not clear. Further, the meaning of “external” is not clear in this instance. The instant claim limitation omits essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  [0029] refers to an external power source, which does not make sense with regards to the instant limitation. A machine readable medium is cited in [0019] and [0027]. Further, [0049] appears to contemplate databases to store information.  Because a hard drive is powered, a hard drive could be an external energy storage device.  An (uncharged) battery,  as contemplated at [0035-0037], could be an external energy usage device.  However, the specification does not clarify the uncertainty in the meaning of this limitation. 
Claims 1 and 11 recite the limitation “dynamically selecting, … , the at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one physical asset, which could be (see [0035-0037]) an (uncharged) battery, a sensor, a camera, a GPS receiver, or other physical assert. However, it is not clear if this limitation refers to the physical asset, a data file for configuration of the physical asset, or data regarding the energy consumption of the physical asset.   However, it is not clear if the instant limitations refer to a sensor “loaded” onto a physical external device, a configuration file for an asset loaded onto a hard drive, energy usage data loaded onto a hard drive, or some other physical device. Alternatively, the instant limitation could possible refer to associate operating parameter or usage data for an asset with some data for an “external energy usage device”, which could be any powered item. Examiner notes that the broadest reasonable interpretation of  “dynamically selecting, … , the at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a predetermined threshold of energy usage” includes saving asset data to a database based on triggers. The meaning of this limitation is not clear, and the specification does not clarify the uncertainty. See MPEP 2173.02 III.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 Claims 1-3, 6, 9-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120221150 (Arensmeier)  in view of US 5303561 (Bahel).

Regarding Claims 1 and 11, Arensmeier teaches: A computer-implemented method, comprising:
receiving, by at least one processor, for a pre-determined time period, energy management data comprising at least the following for a population of energy consuming physical assets: i) asset-specific historical data, comprising: 1) asset-specific historical energy consumption data, 2) at least one first asset-specific historical operational characteristic, 3) at least one first asset-specific historical environmental characteristic, and 4) first asset-specific historical breakdown data; and ii) asset-specific current energy consumption data from at least one utility meter, at least one sensor, or both; ([0061] “historical usage data”; [0072] “parameters of the compressor/condenser unit”; [0153] “temperature sensor”; [0089] “detected …failures”; [0201-0202] “evaluate heat pump performance by comparing thermal performance against power consumption and unit history”)
determining, by the at least one processor, for each respective physical asset category, a respective frequency of breakdowns and a respective average severity of each breakdown based, at least in part, on the asset-specific historical data; ([0022] “predict an impending failure” [0060-0061])
determining, by the at least one processor, an adjusted breakdown value per each physical asset for each respective physical asset category based, at least in part, on the respective frequency of 
determining, by the at least one processor, a respective average current energy consumption value per each physical asset for each respective physical asset category based, at least in part, on the asset-specific current energy consumption data; (FIG. 2; FIG. 4A; [0201]; [0206])
associating, by the at least one processor, each respective energy consuming location, representing at least one energy consuming physical asset of the population of energy consuming physical assets, to a particular physical asset category; ([0079]; [0090])
determining, by the at least one processor, for each respective energy consuming location, a particular usage-based breakdown estimation based, at least in part, on: i) a number of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with a respective energy consuming location and ii) the respective average current energy consumption value per each physical asset for each respective physical asset category;  ([0022] “predict an impending failure” [0060-0061]; [0068])
wherein the particular usage-based breakdown estimation comprises: i) an estimated breakdown probability of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with the respective energy consuming location, ii) an estimated time of a breakdown of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with the respective energy consuming location, or iii) a combination thereof; ([0022] “impending failure” [0060] “indications of the specific part numbers that appear to be failing” [0061] “severity of the failure” [0063] “statistical timeframes before the failure is expected”)
generating, by the at least one processor, based, at least in part, on the particular usage-based breakdown estimation of the respective energy consuming location, an update to the energy management data comprising at least one adjustment to at least one operational parameter of at least one energy consuming physical asset of the population of energy consuming physical assets to reduce usage-based equipment breakdowns; and ([0021] “The monitoring device interrupts the enabling signal in response to at least one of (i) a value from a water sensor, (ii) a locked rotor condition of the compressor, and (iii) a command from the server.” [0022] “alert in response to prediction of impending failure”; [0097] “switched cool signal … allows the air handler monitor module 322 to interrupt operation of the air conditioning system”; [0105]; [0164] “a computer learning system, such as a neural network or a genetic algorithm, may be used to refine frequency signatures” )
dynamically selecting, by the at least one processor, at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a predetermined threshold of energy usage. ([0108] trigger module.)

Arensmeier does not explicitly teach, but Bahel does teach:
automatically modifying, by the at least one processor, the at least one operational parameter of the at least one energy consuming physical asset of the population of energy consuming physical assets to form at least one modified energy consuming physical asset based on the update to the energy management data using the at least one adjustment to modify a level of energy usage associated with the at least one operational parameter.  col. 3 lines 10-25 sensor data and control system to optimally control heat pump system. col. 11 lines 10-38 and col. 13 
It would have been obvious, as of the effective filing date of the instant application, to combine the HVAC sensor data analysis and failure prediction of Arensmeier with the optimal efficiency of Bahel, because Bahel explicitly teaches (col. 1. lines 7-23) the motivation of improving efficiency of air-conditioning and heat pump systems. See MPEP 2143.I.G.

Regarding claims 2 and 12,  Arensmeier in view of Bahel teaches the computer-implemented method of Claim 1.  Arensmeier further teaches: 
wherein the at least one energy consuming physical asset is a physical configuration comprising one or more units of equipment (UOEs).  ([0016] HVAC equipment.)

Regarding claims 3 and 13. Arensmeier in view of Bahel teaches: The computer-implemented method of Claim 2.  Arensmeier further teaches:
wherein the at least one historical environmental characteristic is at least one of: at least one optical parameter, at least one acoustic parameter, at least one pressure parameter, at least one temperature parameter, at least one acceleration parameter, at least one magnetic parameter, at least one biological parameter, at least one chemical parameter, or at least one motion parameter. ([0004] temperature and humidity. [0078] teaching pressure sensors.)

Regarding claims 6 and 16. Arensmeier in view of Bahel teaches:  The computer-implemented method of Claim 1.  Arensmeier further teaches:
wherein the at least one sensor is one of: i) a liquid pressure sensor, ii) a liquid flow rate sensor, iii) a temperature sensor, iv) a gas flow rate sensor, v) a gas pressure sensor, or vi) an electrical 

Regarding claims 9 and 19. Arensmeier in view of Anderson teaches:  The computer-implemented method of Claim 1. Modified Arensmeier does not explicitly teach, but Bahel does teach:
wherein the asset-specific historical energy consumption data and the asset-specific current energy consumption data are in kilowatt-hours (kwh). (col. 11 lines 27-28)

Regarding claims 10 and 20. Arensmeier in view of Bahel teaches:  The computer-implemented method of Claim 9.  Modified Arensmeier does not explicitly teach, but Bahel does teach:
further comprising:  converting, by the at least one processor, the asset-specific historical energy consumption data and the asset-specific current energy consumption data into respective kwh amount. (col. 11 lines 27-28)

 Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120221150 (Arensmeier)  in view of US 5303561 (Bahel) and in further view of US 20150178865 (Anderson).

Regarding claims 4 and 14. Arensmeier in view of Bahel teaches the computer-implemented method of Claim 3.  Modified Arensmeier does not explicitly teach, but Anderson does teach:
wherein the at least one optical parameter is selected from the group consisting of an infrared light parameter, a visible light parameter, and an ultraviolet light parameter. ([0009] lighting sensor data.)
It would have been obvious, as of the effective filing date of the instant application, to combine the HVAC sensor data analysis and failure prediction of modified Arensmeier with the light sensor data of .

 Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120221150 (Arensmeier)  in view of US 5303561 (Bahel) and in further view of US 20170076263 (Bentz).

Regarding claims 5 and 15. Arensmeier in view of Bahel teaches: The computer-implemented method of Claim 1. 
Modified Arensmeier does not explicitly teach, but Bentz does teach:
wherein each respective energy consuming location is defined based on a Global Positioning System (GPS) data identifying a physical location of the at least one energy consuming physical asset. ([0103] thermostat obtaining user GPS data)
It would have been obvious, as of the effective filing date of the instant application, to combine the HVAC sensor data analysis and failure prediction of modified Arensmeier with the GPS data of Bentz, because Bentz explicitly teaches [0003-0004] the motivation of  the use of a variety of sensors to provide data for HVAC system analysis.  See MPEP 2143.I.G.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120221150 (Arensmeier)  in view of US 5303561 (Bahel), and in further view of US 20100324962 (Nesler).

Regarding claims 7, 8, 17, and 18, Arensmeier in view of Bahel teaches: The computer-implemented method of Claim 2, 
Modified Arensmeier does not explicitly teach, but Nesler does teach:
wherein the associating, by the at least one processor, each respective energy consuming location to the particular physical asset category, further comprises: classifying, by the at least one processor, the one or more UOEs of the respective energy consuming location into the particular physical asset category. ([0080] standard industrial code (SIC) )
It would have been obvious, as of the effective filing date of the instant application, to combine the HVAC sensor data analysis and failure prediction of modified Arensmeier with the classification codes of  Nesler because Nesler explicitly teaches benefits of bi-direction communication with a smart grid for the motivation of increasing energy reliability and efficiency, reducing energy costs, and lowering greenhouse gas emissions. Nesler [0004] See MPEP 2143.I.G.
	



	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5303561 (Bahel) col. 3 lines 10-25 sensor data and control system to optimally control heat pump system. col. 11 lines 10-38 and col. 13 lines 9-22. reduce energy cost. col. 10 lines  col. 17 line 36. Detect malfunction; col. 10  lines 13-47 start/termination of demand defrost malfunction detection.
US 20110224947 (Kriss) [0008] sensor data to determine efficiency and reliability. [0036] identify part deterioration. [0045] alert operator [0073-0076] calculate savings
US 2010102879 (Guest) [0033] While environmental monitoring and control systems are often referred to herein for purposes of illustration, the disclosed techniques are not limited to such contexts. For example, sensing and actuation systems can be controlled to optimize energy consumption. 
US 20150052919 (McGowan) [0007] adjusting a temperature of at least one of a chilled water supply to the heat absorption unit and a condenser water supply from the heat rejection unit; measuring an efficiency of the chiller unit and at least one of the circulation pumps, heat absorption unit and the heat rejection unit; further adjusting the temperature of at least one of the chilled water supply to the heat absorption unit and the condenser water supply from the heat rejection unit if the measuring the efficiency indicates an improved efficiency; and further adjusting the temperature of at least one of the chilled water supply to the heat absorption unit and the condenser water supply from the heat rejection unit if the measuring the efficiency indicates a worsened efficiency.
US 20170076263 (Bentz)  [0067] teaches identifying the type of unit and  [0194] teaching the thermostat analyzing the performance of the system and communicating with a 
US 20170011318 (Vigano)  [0151] teaches determining the class of a unit of equipment and [0004 - 0005] teaching databases storing building owner attributes including [0045] equipment model, [0152] service data including cost, and [0115] service history. See also [0089], [0097-0098] teaching a usage-based insurance including usage date.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
	
                                                                                                                                                                                              /CLAIRE A RUTISER/Examiner, Art Unit 3692